[Letterhead of Sutherland Asbill & Brennan LLP] FREDERICK R. BELLAMY DIRECT LINE: 202.383.0126 E-mail: fred.bellamy@sutherland.com April 30, 2012 United Investors Life Insurance Company 2001 Third Avenue South Birmingham, AL 35233 Re:United Investors Universal Life Variable Account (Advantage Plus) Form N-6 File No. 333-26505 Gentlemen: We hereby consent to the reference to our name under the caption “Legal Matters” in the Statement of Additional Information filed as part of the Post-Effective Amendment No. 17 to the Registration Statement on Form N-6 filed by United Investors Life Insurance Company for certain universal life variable policies (File No. 333-26505).In giving this consent, we do not admit that we are in the category of persons whose consent is required under Section 7 of the Securities Act of 1933. Very truly yours, SUTHERLAND ASBILL & BRENNAN LLP By:/s/ Frederick R. Bellamy Frederick R. Bellamy
